Little, J.
When a petition, brought to set aside a judgment foreclosing amaterialman’s lien, and for injunction, etc., showed on its face that the main issue therein raised had, before the filing of such petition, been adjudicated adversely to the petitioner, or could have been properly adjudicated, in a prior case in which both the petitioner and the defendant were parties, it was error to overrule a’demurrer properly presenting the point that the matter in controversy was res adjudicata. Civil Code, § 3742.
An allegation that a particular judgment was void because it was obtained by fraud and collusion between the plaintiff and the defendant therein was cognizable in an equitable proceeding to which one whose property was affected by the judgment, and the plaintiff in the judgment, were both parties.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.